DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1, 2, 4-8, 10, and 11, as amended 12 March 2021, are currently pending.  Claims 3 and 9 are canceled.
Claim Interpretation
Claim 1 recites “for a direct injection of a corresponding gaseous sample to a micro-gas chromatograph” in lines 1-2.  This limitation within the preamble recites the purpose or intended use of the device.  It does not appear to impart any particular structure to the device. A micro-gas chromatograph is not positively recited as an element of the device.  While it could be argued that the injection into a “micro-gas chromatograph” could suggest a particular size of the device, other features could be present in a system to limit the amount of gaseous sample to be injected into a micro-gas chromatograph (valves, etc.).  Therefore, this intended use does not necessarily impart any structure to the claimed device.  The structure of the device is fully set forth by the body of the claim.  See MPEP § 2111.02.
Claim 1
Claim 11 recites “a pumping device” in line 2.  The instant specification suggests that this may include a suction pump ([0044]) and one in the art would generally understand the term “pumping device” to have a sufficiently definite range of structures.  Therefore, this term has not been interpreted under 35 U.S.C. 112(f).  See MPEP § 2181(I)(A) and (I)(C).
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 4-6, 8, and 11 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Keller et al. (US 2006/0272500).
Regarding claim 1, Keller discloses a device for separating a gas from a liquid sample (abstract).  The device includes a housing (Figure 1; shell 33; [0023]) that contains a fluid space and a gas space which are separated by a semipermeable separating layer (Figures 1-2; lumen as fluid space, outside as gas space; [0008]-[0011]; hollow fiber membrane as separating layer).  A supply line is connected to the fluid space for supplying a liquid sample (Figure 1, line 11 supplying an aqueous stream; [0023]).  An outlet is connected to the gas space for that is connectable with downstream processing (Figure 1, outlet 42, line 44; [0026]).  The fluid space may be associated with at least one heating element ([0030]-[0032]).  
Based upon the preferred dimensions of the hollow fiber membranes ([0036]), the device is capable of absorbing a sample volume of at least 10 µl to 30 µl.  The separating layer preferably has a thickness in the range of 10 µm to 50 µm ([0036]) and a preferred pore size between 0.01 µm to 0.1 µm ([0036]).
Regarding claim 2, Keller discloses that the separating layer is selectively permeable from at least one side ([0024]; [0028]; [0036]; [0010]-[0011]).
claim 4, Keller discloses that the separating layer is a membrane ([0008]-[0011]; [0036]; [0028]).
Regarding claim 5, Keller discloses that the separating layer may be fabricated from polyolefins ([0010]-[0011]; [0028]), and in one example states that the membrane is a polypropylene hollow fiber ([0040]).
Regarding claim 6, Keller discloses that the membrane is elongated (hollow fiber membrane; [0008]-[0011]; [0036]; [0028]).
Regarding claim 8, Keller discloses that the membrane comprises at least one layer that is hydrophobic ([0008]-[0011]; [0036]; [0028]).
Regarding claim 11, Keller discloses that a vacuum pump is configured to generate circulation in the gas space (Figure 1, pump 34; [0023]-[0027]).
Claim Rejections - 35 USC § 103
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2006/0242500), as applied to the claims above, and further in view of Mancusi, III et al. (UA 5,582,735)
Regarding claim 7, Keller discloses all of the claim limitations as set forth above.  Keller discloses that the device may be used to remove volatile organic compounds, such as hydrocarbons, from an aqueous stream ([0008]-[0009]; [0034]). While Keller discloses that the hollow fiber membranes may be fabricated from polyolefins and other polymers, such as polypropylene ([0010]-[0011]; [0028], [0040]), the reference does not disclose that the separating layer comprises at least two layers.
Mancusi discloses a device for removing condensable organics from a fluid, such as water, using a membrane (abstract, C1/L5-10).  Mancusi teaches that the membrane is suitable for vapor permeation or pervaporation processes involving the removal of hydrocarbons from an aqueous stream (C2/L16-26; C3/L22-35).  Mancusi discloses that it is well-known in the art to use composite membranes having at least two layers, a support layer and a permselective layer, such as a polypropylene support with a 
It would have been obvious to one having ordinary skill in the art at the time of the invention to select a composite membrane having a plurality of layers, such as a polymeric support with a selective coating, in the separation device of Keller, as suggested by Mancusi, since doing so will be expected to improve membrane selectivity in the removal of hydrocarbons from water. 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US 2006/0242500), as applied to the claims above.
Regarding claim 10, Keller discloses all of the claim limitations as set forth above.  Although the reference discloses that the separating layer may be present as a hollow fiber membrane module having a liquid space within the lumens and a gas space outside the membranes ([0024]-[0026]; [0036]; Figure 1), the reference does not disclose the relative dimensions of these spaces.  The reference does teach that a sweep gas is used to flush the permeating gases from the membrane surface toward an outlet ([0026]).  
Since the instant specification is silent to unexpected results, it would have been obvious to one of ordinary skill in the art to adjust the relative dimensions of the gas space with respect to the liquid space, since such a modification would have involved a mere change in the size (or dimension) of a component.  A change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  One having ordinary skill in the art would be motivated to adjust the relative volumes of the gas and liquid spaces in the membrane module (such as through an adjustment of the packing density of the hollow fibers within the membrane module, or the diameter of the hollow fibers) based upon the volume of liquid to be treated and to ensure that a sweep gas is capable of passing over the membrane surfaces to carry the permeating gases toward the outlet.
Response to Arguments
Applicant's arguments filed 12 March 2021 have been fully considered but they are not persuasive.
Applicant argues that Keller fails to disclose a housing that comprises a fluid space, a gas space, and a semipermeable membrane layer separating the fluid space and the gas space.  
This argument is not persuasive as the reference clearly indicates that a housing is present in the device.  Specifically, Figure 1 includes a shell 33 (identified by applicant in annotated Figure 1) that contains the hollow fiber membranes ([0023]).  As shown by the figure, the housing contains the hollow fibers and is connected with an inlet manifold (14) and outlet manifold (28), and includes several ports on the outer surface of the shell (outlet 42, inlet 36). 
Despite identifying the shell in their own annotation of Figure 1, applicant has failed to explain why a shell does not meet the requirement of a “housing” as defined in the claim.  Applicant argues that the shell is a component for containing the sweep gas and therefore one in the art would not be motivated to additionally enclose the outside of the lumen with any sort of housing.  This is not persuasive as the shell is present to contain the hollow fiber membranes and thus, the space outside the 
Regarding claim 10, Applicant argues that the instant specification is not silent to unexpected results provided by having a gas space larger than the liquid space.  Applicant directs the examiner to at least [0032] and [0048].
This argument is not persuasive as general statements describing advantages of a device configuration within the instant specification are not evidence of unexpected results.  Applicant is directed to MPEP § 716.02 regarding allegations of unexpected results the requisite evidence to support such an allegation.  In particular, the evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992) (Mere conclusions in appellants’ brief that the claimed polymer had an unexpectedly increased impact strength "are not entitled to the weight of conclusions accompanying the evidence, either in the specification or in a declaration.").
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE M ZALASKY MCDONALD whose telephone number is (571)270-7064.  The examiner can normally be reached on M-F, 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VICKIE KIM can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE ZALASKY MCDONALD/Primary Examiner, Art Unit 1777